Citation Nr: 0413524	
Decision Date: 05/26/04    Archive Date: 06/02/04

DOCKET NO.  97-34 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey



THE ISSUE

Entitlement to service connection for claimed hepatitis C.  



REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Esq.



WITNESSES AT HEARING ON APPEAL

The veteran and his spouse




ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The veteran had active duty service from August 1969 to May 
1971.  

This case initially came to the Board of Veterans' Appeals 
(Board) from a May 1997 rating decision of the RO.  

The Board remanded this matter to the RO for further 
development of the evidence in May 2001.  The requested 
action has been accomplished, and the case is again before 
the Board.  

In March 2001, the veteran failed to report for a hearing 
requested at the RO before a Member of the Board (now titled 
Veterans Law Judges).  In November 2003, he cancelled a 
hearing scheduled for December 2003.  See 38 C.F.R. § 
20.704(e) (2003).  

Accordingly, the Board will proceed with consideration of the 
veteran's claim based on the evidence of record, as he has 
requested.  



FINDINGS OF FACT

1.  The veteran is not shown to have had hepatitis or other 
form of liver problem during his period of active duty or for 
many years thereafter.  

2.  The veteran is not shown to have undergone blood 
transfusion in connection with either shoulder surgical 
procedure during service.  

3.  The currently demonstrated hepatitis C is not shown to be 
related or linked to any causative event during the veteran's 
period of active duty service.  



CONCLUSION OF LAW

The veteran's disability manifested by hepatitis C is not due 
to disease or injury that was incurred in or aggravated by 
the active military service.  38 U.S.C.A. §§ 1110, 5107, 7104 
(West 2003); 38 C.F.R. § 3.303 (2003).  



REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000 (VCAA)

The United States Court of Appeals for Veteran Claims 
(Court's) decision has held, in part, that VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  

However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case must be considered to 
have been harmless for the reasons specified hereinbelow.  

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Secretary may defer providing 
assistance pending the submission by the claimant of 
essential information missing from the application.  38 
U.S.C.A. § 5103A (West 2002).  

VCAA also includes certain provisions regarding the type of 
notice to which a claimant is entitled.  38 U.S.C.A. § 5103 
(West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  

The Board is unaware of, and the veteran has not identified, 
any additional evidence that is necessary to make an informed 
decision on this issue.  

Thus, the Board believes that all relevant evidence, which is 
available, has been obtained.  The veteran and his 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf; 
the Board notes that the veteran cancelled and failed to 
appear for scheduled hearings.  

Further, by August 2001 and June 2003 letters and February 
2004 Supplemental Statement of the Case, he and his 
representative have been notified of the evidence needed to 
establish the benefit sought, and he has been advised via 
those documents regarding his and VA's respective 
responsibilities as to obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  Id.; Soyini, supra.  


Factual Background 

The veteran asserts that he contracted hepatitis C from blood 
transfusions administered after he underwent operations on 
his shoulders in service.  

A careful review of the service medical records reveals that 
the veteran did undergo left shoulder surgery in February 
1970 and right shoulder surgery in October 1970.  

The February 1970 operative report indicates that blood loss 
was less than 200 centiliters and that no blood replacement 
was necessary.  The October 1970 operative report reflects 
there was no blood loss.  

An August 1996 private medical statement indicates that the 
veteran reported having received blood transfusions 
approximately 21 years prior when he had received "blood 
transfusions on at least three different occasions, or at 
least 3 units of blood at one time."  The doctor opined that 
this was "probably highly likely" the cause of his hepatitis 
C.  

On November 1996 VA examination report, the VA examiner 
related the veteran's assertion of having contracted 
hepatitis C from a transfusion in service but indicated that 
there were no medical records available for review.  

The examiner diagnosed chronic hepatitis C and opined that 
the veteran had no risk factors for hepatitis C other than 
the blood transfusion received during service (by the 
veteran's telling) and that there was no reason to question 
the veteran's credibility.  

The veteran submitted copies of newspaper articles dated in 
1997 and 1998 indicating that those most at risk for 
contracting the hepatitis C virus were those who received 
blood transfusions before 1992, injected illicit drugs or 
worked in health-care facilities.  

An April 1998 medical statement indicates that the veteran 
had likely been suffering from hepatitis C for at least 20 
years and that service medical records were not available for 
review to determine whether the veteran might have been 
exposed to hepatitis C in service.  

The reporting physician noted a history of "multiple injuries 
to [the veteran's] shoulders, neck, and back in service and 
while he was treated for those injuries, he got multiple 
blood transfusions."  Nevertheless, the doctor stated that he 
strongly suspected that the blood transfusions the veteran 
received in service were the most likely cause of his 
hepatitis C.  

At a November 1999 hearing, the veteran testified that he 
underwent operations on his neck and low back after service.  
He reported that he did not receive any blood transfusions 
during these hospital stays or when he underwent operations 
to fuse different segments of his back during the 1970's.  

In December 2003, a VA physician reviewed the record and 
opined that the veteran's hepatitis C was unrelated to 
service.  He based this opinion on the fact that the service 
surgical reports revealed that the veteran's surgeries were 
performed without complication or the need for blood 
supplementation.  Thus, in the physician's opinion, it was 
unlikely that the veteran's hepatitis C was of service 
origin.  


Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

When a claim is filed for entitlement to service connection, 
whether on a direct basis or as secondary to a service-
connected disability, there must be an initial finding of a 
current chronic disability.  Although the appellant may 
testify as to symptoms he perceives to be manifestations of 
disability, the question of whether a chronic disability is 
currently present is one that requires skill in diagnosis, 
and questions involving diagnostic skills must be made by 
medical experts.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability. Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3.  

When the positive and negative evidence as to a veteran's 
claim are in approximate balance, thereby creating a 
reasonable doubt as to the merits of a claim, the veteran 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.  


Discussion

The veteran currently is shown to be suffering from hepatitis 
C.  A present disability, however, is insufficient for the 
granting of service connection.  Gilpin, supra.  In order for 
service connection to be granted for hepatitis C, the 
evidence also must demonstrate a nexus between that 
disability and some event in service.  38 C.F.R. § 3.303.  

Based on the December 2003 VA medical opinion indicating a 
lack of relationship between the veteran's hepatitis C and 
service, service connection for hepatitis C must be denied.  

The Board recognizes the medical opinions of record 
reflecting a nexus between the veteran's hepatitis C and 
blood transfusions reported by the veteran have taken place 
in service.  The Board, however, does not credit those 
opinions.  They are presumably based on the veteran's 
recitation of his in-service surgical history, as there is no 
evidence that any of these opining physicians had the 
opportunity to review the record, which reflects no in-
service blood transfusions.  

The Board reminds the veteran that VA decision makers have 
discretion to accept or reject pieces of evidence, provided 
that sufficient reasons and bases are set forth explaining 
such actions.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), 
citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992).  

Given the absence of competent evidence establishing that he 
underwent blood transfusion in service, this is a case where 
the preponderance of the evidence weighs against the 
veteran's claim.  

Pursuant to a comprehensive review of the record in December 
2003, a VA physician opined that the veteran's hepatitis C 
was unrelated to service.  There is no persuasive medical 
evidence to the contrary.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt rule is not for application.  
Ortiz, 274 F.3d at 1365; see also 38 U.S.C. § 5107.  
Accordingly, service connection for hepatitis C must be 
denied in this case.  



ORDER

Service connection for hepatitis C is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



